                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MAURICE BOYD,                             :
                       Petitioner,        :
                                          :
            v.                            :                     No. 2:19-cv-6054
                                          :
SUPERINTENDENT THERESA DELBASO,           :
THE DISTRICT ATTORNEY FOR THE             :
COUNTY OF PHILADELPHIA, and THE           :
ATTORNEY GENERAL OF THE STATE OF          :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                          OPINION

      Uncontested Report and Recommendation, ECF No. 19—Approved & Adopted

JOSEPH F. LEESON, JR.                                                                 May 4, 2021
United States District Judge

I.     INTRODUCTION & BACKGROUND

       On December 20, 2019, Maurice Boyd filed a petition for a writ of habeas corpus in this

Court pursuant to 28 U.S.C. § 2254. See ECF No. 2. In his petition, Boyd challenges the

legality of his conviction for first-degree murder and his subsequent sentence to a life term of

incarceration. 1 See id. Boyd grounds his challenge on an assertion that he is actually innocent,

on an alleged violation of his rights under Brady v. Maryland, 373 U.S. 83 (1963), and on a

claim of ineffective assistance of counsel. See id. On March 24, 2020, the Undersigned referred

Boyd’s habeas petition to Magistrate Judge Carol Sandra Moore Wells for a Report and

Recommendation (“R&R”). See ECF No. 9. After being granted several extensions of time to



1
       On July 16, 1987, Boyd was convicted of first-degree murder and other crimes in
connection with the death of Adriane Jardine, for which he is serving a life sentence.
                                                 1
                                              050421
do so, Respondents filed their response in opposition to Boyd’s petition on October 2, 2020. See

ECF No. 17.

       On December 4, 2020, Judge Wells issued an R&R in which she recommends that

Boyd’s habeas petition be denied and dismissed. See ECF No. 19. Specifically, Judge Wells

finds that (1) Boyd’s ineffective assistance of counsel claim is time-barred; (2) Boyd’s claim of

actual innocence based on newly discovered evidence, which could conceivably allow Boyd to

circumvent the one-year statute of limitations for habeas claims, is without merit as he does not

present new, reliable evidence inconsistent with his guilt; and (3) Boyd’s alleged Brady violation

lacks merit, as (a) the evidence Boyd argues was unlawfully suppressed—the same purported

evidence on which Boyd grounds his actual innocence claim—is inculpatory rather than

exculpatory, and (b) Boyd fails to demonstrate that the allegedly suppressed evidence was in fact

provided to police following the underlying crime. See id. Judge Wells further recommends that

no Certificate of Appealability be issued. See id.

       The R&R was subsequently mailed to Boyd on December 15, 2020. On January 4, 2021,

Boyd filed a motion seeking an extension of ninety days of the deadline to file objections to the

R&R. See ECF No. 20. On January 5, 2021, the Court granted Boyd’s motion and set a deadline

to file objections to the R&R of March 29, 2021. See ECF No. 21. To date, the Court has not

received any objections to the R&R.

II.    STANDARD OF REVIEW

       When neither party objects to a magistrate judge’s report and recommendation, the

district court is not statutorily required to review the report—either de novo or under any other

standard. Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to



                                                 2
                                              050421
which no objections are filed.”). Nevertheless, the United States Court of Appeals for the Third

Circuit has held that, notwithstanding the absence of objections, it is “better practice” to afford

some level of review to dispositive legal issues raised in a Magistrate Judge’s report. Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). Where no party

objects to the findings and recommendations of a Magistrate Judge’s report, the district court

reviews the report for clear error. Univac Dental Co. v. Dentsply Int'l, Inc., 702 F. Supp. 2d 465,

469 (M.D. Pa. 2010) (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.” (quoting

FED. R. CIV. P. 72(b), advisory committee notes)); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399

(E.D. Pa. 1998) (explaining that in the absence of a timely objection, the court should review the

magistrate judge’s report and recommendation for clear error).

III.   DISCUSSION

       In the absence of objections, this Court has reviewed Judge Wells’s R&R for plain error

and has found none. The R&R outlines the factual and procedural history of this case prior to

addressing the statute of limitations applicable to habeas claims, as well as the legal principles

governing equitable tolling and the actual innocence exception to a time-barred habeas claim.

See R&R at 1-6.

       The Court finds no error with Judge Wells’s conclusion that the statute of limitations

governing any ineffective assistance of counsel claim expired on April 24, 2000 (one-year

following the date on which the time expired for Boyd to seek an appeal of the dismissal of his

state post-conviction proceedings). See id. at 4. The Court therefore agrees with Judge Wells

that Boyd’s ineffective assistance of counsel claim is time-barred. See id.




                                                  3
                                               050421
       The Court moreover finds no error with Judge Wells’s conclusion that neither equitable

tolling nor the actual innocence exception to the one-year statute of limitations based on newly

discovered evidence is applicable to Boyd’s circumstances. See id. at 4-6. Regarding equitable

tolling, Boyd has made no effort to establish his diligence in pursing his ineffective assistance

claim, nor has he identified any extraordinary circumstances that prevented timely filing. See id.

at 4. Regarding his claim of actual innocence based on newly discovered evidence, the affidavit

of Darryl Williams on which Boyd relies does not exonerate Boyd; rather, it is consistent with

the facts presented at trial and therefore cannot constitute new, reliable evidence of Boyd’s actual

innocence. See id. at 5-6.

       The Court also finds no error with Judge Wells’s conclusion that Boyd’s Brady claim

lacks merit. Because the purportedly undisclosed evidence Boyd points to—the alleged

eyewitness account of Darryl Williams as set forth in his affidavit—is not exculpatory and rather

is consistent with Boyd’s guilt, it is not “favorable” to Boyd and there can be no Brady violation

accordingly. See id. at 6-7. Additionally, Boyd has not demonstrated that Williams actually

provided any statement to police at the time of the underlying crime which the police then

withheld from Boyd. See id. at 7.

       Finally, the Court finds that reasonable jurists would not disagree that Boyd’s ineffective

assistance claim is time-barred, as well as that his actual innocence and Brady claims are without

merit. Boyd is therefore not entitled to a Certificate of Appealability. See id. at 7-8.

IV.    CONCLUSION

       After review and in the absence of objections, this Court now adopts the findings and

recommendations of Judge Wells’s well-reasoned and thorough R&R. Boyd’s habeas corpus




                                                 4
                                              050421
petition is therefore denied and dismissed, with prejudice. Moreover, Boyd is not entitled to

either an evidentiary hearing or a Certificate of Appealability.


                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 5
                                              050421
